                                                                        ·'USDCSDNY
                                                                          :>OCUMENT

              UNITED STATES DISTRICT COURT
                                                                                       Fll,ED
                                                                           ! ,ECTRONICALLY

                                                                            ·C #•            ~ {.
              SOUTHERN DISTRICT OF NEW YORK
             ---------------------------------- X
                                                                                ~~ED:.ic;r~ ;.
             UNITED STATES OF AMERICA                                CONSENT PRELIMINARY ORDER OF
                                                                     FORFEITURE AS TO SPECIFIC
                           -v.-                                      PROPERTY /MONEY JUDGMENT

             HUGH BRIAN HANEY,                                       19 Cr. 541 (JSR)



                                  Defendant.
             ---------------------------------- X


                             WHEREAS, on or about July 29, 2019, HUGH BRIAN HANEY, (the

              "defendant"), was charged in a two-count Indictment, 19 Cr. 541 (JSR) (the "Indictment") with

              money laundering, in violation of Title 18, United States Code, Section 1956(a)(l)(B)(i) (Count

              One); and engaging in monetary transactions in property derived from narcotics distribution, in

              violation of Title 18, United States Code, Section 1957(a) (Count Two);

                             WHEREAS, the Indictment included a forfeiture allegation as to Counts One and

              Two of the Indictment, seeking forfeiture to the United States, pursuant to Title 18, United States

              Code, Section 982(a)(l), of any and all property, real and personal, involved in the offenses, or

              any property traceable to such property, including but not limited to a sum of money in United

              States currency representing the amount of property involved in the offenses alleged in Counts

              One and Two of the Indictment, and the following Specific Property:

                                    a.      $19,147,057 held in the account controlled by H. Brian Haney at
                                            Company-I

                             WHEREAS, on or about November 6, 2019, the defendant pied guilty to Counts

_ _ _ _ _One_and.Iwo_oLthe_Indicnn_ent,_p.w:suant.1o_an_agreement with~th=e~G=o~v~e=rn=m~en=t~;_ _ _ _ _ _ _ _ _ __

                             WHEREAS, the defendant consents to the entry of a money'judgment in the amount

             of $19,147,057in United States currency, representing the amount of property involved in the

             offenses charged in Counts One and Two of the Indictment;
                              WHEREAS, the defendant further consents to the forfeiture of all his right, title,

              and interest in (i) approximately $19,147,057 formerly held at Coinbase in account number
                                                                                         '

              5a0000d054eb40010d2ecc8a held in the name of Hugh Brian Haney (the "Specific Property"),

              which constitutes property involved in the offenses charged in Counts One and Two of the

              Indictment;

                              WHEREAS, the defendant admits that, as a result of acts and/or omissions of the

              defendant, the property involved in the offenses charged in Counts One and Two of the Indictment

              cannot be located upon the exercise of due diligence, with the exception of the Specific Property;

              and

                              WHEREAS, pursuant to Title 21, United States Code, Section 853(g), and Rules

              32.2(b)(3), and 32.2(b)(6) of the Federal Rules of Criminal Procedure, the Government is now

              entitled, pending any assertion of third-party claims, to reduce the Specific Property to its

              possession and to notify any and all persons who reasonably appear to be a potential claimant of

              their interest herein;

                              IT IS HEREBY STIPULATED AND AGREED, by and between the United States

              of America, by its attorney Geoffrey S. Berman, United States Attorney, Assistant United States

              Attorneys Tara La Morte and Samuel L. Raymond, of counsel, and the defendant, by and through

              his counsel, Martin Cohen, Esq., that:

                              1.       As a result of the offense charged in Counts One and Two of the Indictment,

              to which the defendant pied guilty, a money judgment in the amount of $19,147,057 in United

              States currency (the "Money Judgment"), representing the amount of property involved in the

_ _ _ _ _offenses_charge_djn_C.Qun.ts._Que and Two of the Indictment shall be entered against the defendant.




                                                                2
               2.      As a result of the offenses charged in Counts One and Two of the

Indictment, to which the defendant pied guilty, all of the defendant's right, title and interest in the

Specific Property is hereby forfeited to the United States for disposition in accordance with the

law, subject to the provisions of Title 21, United States Code, Section 853

               3.      Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture as to Specific Property/Money Judgment is final as to the

defendant, HUGH BRIAN HANEY, upon entry of this Consent Preliminary Order of Forfeiture

as to Specific Property/Money Judgment, and shall be deemed part ,of the sentence of the

defendant, and shall be included in the judgment of conviction therewith.

               4.      All payments on the outstanding Money Judgment shall be made by postal

money order, bank or certified check, made payable to the United States Customs and Border

Protection ("CBP"), and delivered by mail to the United States Attorney's Office, Southern District

of New York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St.

Andrew's Plaza, New York, New York 10007 and shall indicate the defendant's name and case

number.

               5.    The United States Customs and Border Protection or its designee the Office

of Fines, Penalties, and Forfeitures ("FP&F") is authorized to deposit the payments on the Money

Judgment in the Treasury Assets Forfeiture Fund, and the United States shall have clear title to

such forfeited property.

               6.     Upon entry of this Consent Preliminary Order of Forfeiture as to Specific

 roperfy/MoneyJuagment,lne-tJnited-Stares-(orits-desigrree)-is-hereby-authorized- to-tak·------

possession of the Specific Property and to hold such property in its secure custody and control.


                                                  3
                7.      Pursuant to Title 21, United States Code, Section 853(n)(l), Rule 32.2(b)(6)

of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(S)(a)(ii) of the

Supplemental Rules for Certain Admiralty and Maritime Claims and Asset Forfeiture Actions, the

United States is permitted ·to publish forfeiture notices on the government internet site,

www.forfeiture.gov. This site incorporates the forfeiture notices that have been traditionally

published in newspapers. The United States forthwith shall publish the internet ad for at least thirty

(30) consecutive days. Any person, other than the defendant, claiming interest in the Specific

Property must file a Petition within sixty (60) days from the first day of publication of the Notice

on this official government internet web site, or no later than thirty-five (35) days from the mailing

of actual notice, whichever is earlier.

                8.     The published notice of forfeiture shall state that the petition (i) shall be for

a hearing to adjudicate the validity of the petitioner's alleged interest in the Specific Property, (ii)

shall be signed by the petitioner under penalty of perjury, and (iii) shall set forth the nature and

extent of the petitioner's right, title or interest in the Specific Property, the time and circumstances

of the petitioner's acquisition of the right, title and interest in the Specific Property, any additional

facts supporting the petitioner's claim, and the relief sought, pursuant to Title 21, United States

Code, Section 853(n).

                9.     Pursuant to 32.2 (b)(6)(A) of the Federal Rules of Criminal Procedure, the

Government shall send notice to any person who reasonably appears to be a potential claimant

with standing to conte~t the forfeiture in the ancillary proceeding.




                                                   4
                      10.    Upon adjudication of all third-party interests, this Court will enter a Final

       Order of Forfeiture with respect to the Specific Property pursuant to Title 21, United States Code,

       Section 853(n), in which all interests will be addressed. All Specific Property forfeited to the

       United States under a Final Order of Forfeiture shall be applied towards the satisfaction of the

       Money Judgment.

                      11.    Pursuant to 21 U.S.C. § 853(p), the United States is authorized to seek

       forfeiture of substitute assets of the defendant up to the uncollected amount of the Money

       Judgment.

                      12.    Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

       United States Attorney's Office is authorized to conduct any discovery needed to identify, locate

       or dispose of forfeitable property, including depositions, interrogatories, requests for production

       of documents and the issuance of subpoenas.

                      13.    The Court shall retain jurisdiction to enforce this Consent Preliminary Order

       of Forfeiture as to Specific Property/Money Judgment, and to amend it as necessary, pursuant to

       Rule 32.2 of the Federal Rules of Criminal Procedure.

                      14.    The Clerk of the Court shall forward three certified copies of this Consent

       Preliminary Order of Forfeiture as to Specific Property/Money Judgment to Assistant United

       States Attorney Alexander J. Wilson, Co-Chief of the Money Laundering and Transnational
         .                                                               .
       Criminal Enterprises Unit, United States Attorney's Office, One St. Andrew's Plaza, New York,

-------,--New-York-1:-000-1-.-------------------------




                                                        5
                15.     The signature page of this Consent Preliminary Order of Forfeiture as to

 Specific Property/Money Judgment may be executed in one or more counterparts, each of which will

 be deemed an original but all of which together will constitute one and the same instrument.


 AGREED AND CONSENTED TO:

 GEOFFREY S. BERMAN
 United States Attorney for the



              ?;;&A=
 Southern District of New York


 ::mey for
        TARA LAMORTE/SAMUELL. RAYMOND
       Assistant United States Attorney
        One Saint Andrew's Plaza
        New York, NY 10007
        Office: (212) 637-10:41/6519
        Fax: (212) 637-0084


 HUGH BRIAN HANEY
 Defendant


By
        HUGH BRIAN HAN


 By:     WG4--~
        Martin Cohen, Esq.
                                                                     d,- 11-- L._/)
                                                                       DATE
        (Counsel for the Defendant)
        Federal Defenders
        52 Duane Street, 10th Floor
        New York, NY 10007
        Office: (212) 417-8737

 SO ORDERED:
                                                 - - - - - - - - -/\~--+/!_ _ _ _ __


 HONO~
        ~Jh
         JED    S. RAKOFF
 UNITED STATES DISTRICT JUDGE
                                                                        c2/i~[? d
                                                                     DAtE



                                                   6
